Citation Nr: 1735422	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  07-38 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected chondromalacia patella of the bilateral knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from January 1974 to January 1977.  In addition, he had service with the Army National Guard of Mississippi from April 1980 to November 1997 during which he had periods of active service from March 1982 to September 1982, January 1984 to July 1984 and March 1988 to October 1988 (per his NGB Form 22). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that, in a May 2016 remand, it instructed that the Veteran be issued a Statement of the Case with regard to a Notice of Disagreement he submitted in July 2015 against a June 2015 rating decision denying claims seeking entitlement to increased disability ratings for his service-connected disabilities of chondromalacia patella of the bilateral knees.  The RO issued a Statement of the Case in June 2016 in compliance with the Board's remand.  However, the Veteran did not submit a timely substantive appeal in response.  Consequently, the Board has no further jurisdiction over those claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that it must remand the Veteran's claim again to obtain compliance with the Court's remand of December 2015 and its remand issued in May 2016.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board initially denied the Veteran's claim in an October 2011 decision.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court) and, in a February 2013 memorandum decision, the Court vacated the Board's decision finding that the Board erred as a matter of law to the extent it relied upon case law that had been explicitly overruled to categorically dismiss lay evidence.  The Court, therefore, remanded the Veteran's appeal back to the Board.  In October 2013, the Board remanded the Veteran's claim for additional development, but issued a decision again denying the claim in August 2014.  The Veteran again appealed to the Court.  

In December 2015, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's August 2014 decision and remanded the Veteran's appeal back to the Board.  In the JMR, the parties agreed that the Board failed to address the reasonably raised theory of secondary service connection and failed to provide an adequate statement of reasons and bases for its reliance on a December 2013 VA examination report.  It also noted that the record showed there were outstanding Social Security Administration (SSA) records that were relevant but had not been associated with the claims file.  

In May 2016, the Board remanded the Veteran's claim for additional development in compliance with the JMR.  The remand requested that the Veteran's SSA records be obtained and that the Veteran be afforded a VA examination to determinate the nature and etiology of any current back disability.  In the body of the remand, the Board discussed the reasons for why the parties agreed that the December 2013 VA examination was inadequate and that such things should be addressed by the next examiner, as well as that a March 2010 buddy statement should be addressed.  In the instructions section, the VA examiner was asked to provide opinions with regard to both direct and secondary service connection.  The direct service connection opinion request asked the examiner to specifically consider the 1975 jeep accident and lay statements of record, as well as whether the Veteran's spinal degenerative changes existed prior to a November 1993 post-service injury.  In asking the secondary service connection question, the Board asked the VA examiner to opine whether the Veteran's current back disability is either (a) caused or (b) aggravated by his service-connected right and left knee disorders.  The examiner was advised the Veteran's military occupational specialty was a "ground surveillance radar crewman," and that the Veteran is competent to report symptoms, treatment and injuries and that his reports must be taken into account in formulating the requested opinions.  

The SSA records were associated with the claims file in February 2017.  Thus, this remand request has been completed.

The Veteran also underwent VA examination in February 2017.  Although the examination of the Veteran appears adequate, the medical opinion provided by the VA examiner is unfortunately not.  First, the VA examiner only provided a secondary service connection opinion.  He did not respond to the Board's first opinion request for an opinion as to whether the Veteran's current back disorder is directly related to his military service.  

As for the opinion provided on secondary service connection, it appears to be incomplete.  Specifically, it appears the examiner failed to complete the last two sentences of the paragraph starting with "A."  The last two sentences just end without logical conclusions.  The first one should end with a parenthesis but just ends with the word "compared," a few spaces and then a period.  The next sentence does not even end with a period.  It just ends after the word "in" and then a new paragraph starts.  It is clear the new paragraph is not a continuation of the prior thought so it cannot be assumed that there is just a spacing error.  Consequently, such an opinion cannot be accepted as adequate for rating purposes as it fails to set forth a clear and articulate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion).

Furthermore, the Board finds that the medical opinion does not actually address the contention raised as to how the Veteran's bilateral knee disabilities may have caused or aggravated his low back disorder.  The Board acknowledges this may have been an omission in the prior remand in not clarifying the parties' agreement in the JMR as to how the claim for secondary service connection was raised.  In the JMR, the parties agreed that the Veteran's representative raised the theory of secondary service connection in its September 2013 Written Brief Presentation to the Board when it argued that the circumstances of the Veteran's post-service fall in November 1993 "should be explored as [Veteran] is service[-]connected for a bilateral knee disability."  They further noted that the representative also stated, "The effects of any altered gait, balance and stance over the years should also be examined."  The parties noted that the record shows that the Veteran's gait has been described as "antalgic" on numerous occasions and cited the following records:  September 18, 2013 VA physical therapy consult; June 18, 2013VA orthopedic surgery note; June 2, 2011 VA orthopedic surgery note; October 16, 1995 Dr. K. Bernardo office note; January 18, 1994 Dr. D. Cannella office note; April 25, 2012 VA primary care note; January 31, 2012 VA orthopedic surgery note; December 28, 2010 VA orthopedic surgery note; December 28, 2010 VA orthopedic surgery note.  The Board interprets these statements as arguing that the Veteran's current low back disorder is a result of the altered gait, balance and stance resulting from his service-connected bilateral knee disabilities.  As such, that is the question that needs to be addressed, which the February 2017 VA examiner did not.

Consequently, the Board has no choice but to remand the Veteran's claim to ensure compliance with both the Court's remand and its prior May 2016 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who conducted the February 2017 VA examination of the Veteran's thoracolumbar spine and request that he provide an addendum report that addresses the following (if that examiner is not available, another qualified opinion provider can respond to the following questions):

(a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disorder (diagnosed as lumbar degenerative disc disease, status post surgeries x 2, with bilateral lower extremity radiculopathy) is related to any injury, disease or event incurred during his active military service.  In rendering an opinion, the examiner should specifically consider and discuss the following:  (1) the 1975 jeep accident as recorded in April and May 1975 and April 1976 service treatment records and in which the Veteran contends he injured his low back as well as his bilateral knees; (2) lay statements to include the March 2010 buddy statement from Walter Bouie that he had personal awareness that the Veteran suffered from back pains in 1975 following the jeep accident; and (3) whether the degenerative changes of the spine shown on X-rays that were taken in November 1993 after the Veteran's civilian work-related injury on November 19, 1993 demonstrate that any spinal degenerative changes existed prior to that injury.  

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disorder is proximately due to, the result of, or aggravated by his service-connected bilateral knee disabilities.  In rendering an opinion, the examiner should consider and discuss whether the Veteran's contention that his service-connected bilateral knee disabilities have resulted in an altered gait, balance and/or stance that has either has caused or aggravated his current low back disorder.  

The examiner should provide a complete explanation for all opinions given.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicated the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




